        Case 1:18-mc-00141-CKK Document 1 Filed 10/15/18 Page 1 of 17



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

In Re: ENFORCEMENT OF A SEIZURE      )
ORDER BY THE COURT OF APPEALS OF     )
PARIS, COURT OF HIGH INSTANCE, FRANCE)
TO RESTRAIN:                         )
                                     )
                                     )
ONE BAG OF FOREIGN CURRENCY;         )
$108,215.00 IN U.S. CURRENCY         )                       Case No.
FOUR LUXURY VEHICLES;                )
VARIOUS PIECES OF EXPENSIVE JEWELRY )
SEIZED BY AND HELD IN THE CUSTODY OF)
THE LQS ANGELES COUNTY SHERIFF'S     )
OFFICE AS A RESULT OF A STATE COURT )
CASE, CASE NO. 16 LAT0194            )
                                     )


                    APPLICATION OF THE UNITED STATES
          TO ENFORCE AND REGISTER FOREIGN RESTRAINING ORDER
          PURSUANT .TO 28 U.S.C. §_2467(d)(3)(A) AND 18 U.S.C. 983(i)mw

       The United States of America, by and through its undersigned attorneys, respectfully

submits this application for entry of an order pursuant to 28 U.S.C. § 2467(d)(3)(A) and 18

U.S.C. § 983(j)(1)(A). The application seeks to enforce in part a March 14, 2017 foreign seizure

order issued by the Court of Appeals of Paris, Court of High Instance, France to restrain assets in

a case involving a fraud and money laundering scheme conducted by Fabrice Touil and Richard

Touil pursuant to the Mutual legal Assistance treaty between the United States and France.1 The

order seizes assets belonging to Fabrice Touil. As explained below, the Assets found in the U.S.



I See Treaty with France on Mutual Legal Assistance in Criminal Matters, U.S.-Fr., Dec. 10,
1998, T.I.A.S. 13010 (2001); see also Instrument as Contemplated by Article 3(2) of the
Agreement on Mutual Legal Assistance Between the United States of America and the European
Union Signed 25 June 2003, as to the Application of the Treaty with France on Mutual Legal
Assistance in Criminal Matters Signed 10 December 1998, U.S.-Fr., Sept. 30, 2004, S. Treaty
Doc. No. 10943 (2006) (reaffirming and amending the 1998 bilateral MLAT between the U.S.
and France) (the "Treaty").         -
        Case 1:18-mc-00141-CKK Document 1 Filed 10/15/18 Page 2 of 17




are currently in the custody of the Los Angeles County Sherriff s Department pursuant to a

seizure warrant issued by the Superior Court of the State of California in (the matter of the

Search Warrant at 2666 Hutton Drive, Beverly Hills, California 90210, Case No. 16 LAT0194).

As described below, some of the assets listed in the French Court's order were subsequently

returned to the possession of the defendant to use to' post an appearance bond pursuant to

agreements by the parties in France approved by the French Court and honored by the California

court. Also, the three bags of cash sought to be restrained in the French order have been

deposited into a Trust account controlled by the Sheriff at Bank of America, Account Number

xxxxxx-0346. A complete list of assets the United States seeks to restrain and currently held by

the LA Sherriff s Department as well as a list of additional assets restrained in the French

Seizure Order but no longer in the United States are set forth below.

        As explained below, the United States seeks expedited treatment of this application,

because a motion for return of property by the Touil's proceeding in California state court under

which the remaining assets are being held by the Sheriff could result in a ruling as early as

October 19, 2018 under which the assets could be released. Therefore, the assets the French

court seeks U.S. assistance to restrain could be removed from the US or concealed from US

authorities. Therefore an order from this Court based upon the relevant Treaty between France

and the United States is needed to preserve the properties for forfeiture under French law.

I.      APPLICATION

        The United States seeks a restraining order pursuant to 28 U.S.C. § 2467(d)(3)(A) and 18

       § 981(j)(1) to preserve the properties that will be subject to forfeiture in France to fulfill

its treaty obligations to France. The March 14, 2017 French Court's Seizure Order has been

certified for enforcement by the Assistant Attorney General of the U.S. Department of Justice's


                                                  2
         Case 1:18-mc-00141-CKK Document 1 Filed 10/15/18 Page 3 of 17




Criminal Division in accordance with 28 U.S.C. § 2467(d)(3) and (d)(3)(B)(ii). See Exhibit 1.

The United States applies to this Court to issue an order restraining the assets that are the subject

of the French Court's Seizure Order which will become effective when and if the Los Angeles

Sheriffs Department in California releases its possession of these assets.

II.     JURISDICTION AND VENUE

        This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. § 2467.

Venue is proper in this Court pursuant to 28 U.S.C. § 2467(c)(2)(B), which provides, in the

relevant part, that "venue shall lie in the district court for the District of Columbia or in any other

district in which . . . the property that may be the basis for satisfaction of a judgment under this

section may be found." The assets sought to be restrained are currently the subject of a pending

California state court matter styled as in the matter of the Search Warrant at 2666 Hutton Drive,

Beverly Hills, California 90210, Case No. 16 LAT0194 which involves a seizure by the Los

Angeles Sheriff's Department pursuant to a search warrant signed by Judge Robert J. Schuit

at Superior Court of the State of California. As stated, a motion for return of this property has

been filed by the person who had possession of these items at the time of the search. Because a

California state court has acquired jurisdiction over the property, care should be taken when

asking a federal court to assert in rem jurisdiction involving the same asset. Under the

"concurrent jurisdiction doctrine," only one sovereign may exercise jurisdiction over a res at one

time, and the first court to obtain jurisdiction over a res maintains it until it is relinquished. See

Madewell v. Downs, 68 F.3d 1030, 1041 n.11 (8th Cir. 1995) (it is well established that only one

court may have jurisdiction over the res at a time; the first court to obtain in rem jurisdiction

maintains it until it is relinquished). Accordingly, under Section 2467, the United States is

asking this court to assert in rem jurisdiction over the assets only after the state court relinquishes


                                                   3
         Case 1:18-mc-00141-CKK Document 1 Filed 10/15/18 Page 4 of 17




jurisdiction over the assets now held by the Sherriff which are restrained under the French order.

If there are any claimants, they will be submitting themselves to in personam jurisdiction of the

court to pursue their claims. The United States makes this request to permit the United States to

provide the requested mutual legal assistance under the treaty if the state court relinquishes its

jurisdiction. A federal court may issue orders that anticipate a state court will release property

either to the United States or to the property owner, so that the property may be seized/restrained

by the federal agency as soon as the state court relinquishes its control over it. Such orders are

called anticipatory seizure warrants or anticipatory restraining orders.' Title 18, United States

Code, Section 983(j0, which is incorporated specifically into Section 2467, see 28 U.S.C. §

2467(d)(3)(A)(ii), expressly permits this Court to issue any order that authorizes "any other



 See United States v. $174,206.00 in US. Currency, 320 F.3d 658, 660-61 (6th Cir. 2003)
(concurrent jurisdiction doctrine does not bar federal court from exercising in rem jurisdiction
over property that state court has released to the claimants after state prosecutors failed to
commence a forfeiture action within the deadlines specified by state law); United States v.
$490,920 in U.S. Currency, 911 F. Supp. 720 (S.D.N.Y. 1996) (district court cannot exercise in
rem jurisdiction until state court relinquishes it), Motion for reconsideration granted, 937 F.
Supp. 249, 252-53 (S.D.N.Y. 1996) (court may grant anticipatory seizure warrant so Government
can seize property as soon as state court relinquishes it); United States v. One Parcel Property
Lot 85, 100 F.3d 740, 743 (10th Cir. 1996) (initiation of federal civil forfeiture action does not
violate concurrent jurisdiction rule as long as property is not actually seized until after state
action is dismissed); United States v. One 1987 Jeep Wrangler, 972 F.2d 472, 478-479 (2d Cir.
1992) (federal court may exercise jurisdiction over property under federal forfeiture law once it
is released by state court and re-seized by federal authorities; state court's order releasing
property has no effect on federal forfeiture); United States v. One Black 1999 Ford Crown
Victoria Lx, 118 F. Supp. 2d 115, 118-19 (D. Mass. 2000) (because only one court may exercise
in rem jurisdiction over property at a time, federal court may not exercise jurisdiction while state
forfeiture action is pending; but once state court rules that property must be released and the•
order is obeyed, state jurisdiction evaporates and property may be re-seized and made subject to
forfeiture under federal law; following Jeep Wrangler); United States v. $3,000,000 Obligation
of Qatar National Bank, 810 P. Supp. 116, 117-19 (S.D.N.Y. 1993) (federal court, though
"second in time," may proceed to judgment, assert a lien that will result in seizure of the asset
only upon release from state jurisdiction, but stay execution of the judgment until federal
jurisdiction is perfected). In addition, the Supreme Court has upheld the use of anticipatory
warrants mother contexts. See United States v. Grubbs, 547 U.S. 90, 96, 97-98 (2006).
         Case 1:18-mc-00141-CKK Document 1 Filed 10/15/18 Page 5 of 17




action to seize, secure, maintain, or preserve the availability of property subject to. . . forfeiture.

. . ." abroad and this should include an anticipatory restraining order. 18 U.S.C. § 983(j)(1).

        FACTUAL BACKGROUND

        On August 2, 2016, the United States filed an Ex-Parte application in the U.S. District

Court for the District of Columbia to enforce the thirteen French Restraining Orders against U.S.

real properties. In re Restraint of Twenty Real Properties in California and Florida owned or

controlled by Fabrice Touil or Richard Touil,1:16-mc-01612, Doc. 2 (the "2016 Application"

•On August 16, 2016, this Court enforced ten of the thirteen French Court's restraining orders.

Id. Doc. 3. The instant action stems from the same criminal conduct perpetrated by the same

criminal defendants being prosecuted in France, which gave rise to the United States' 2016

Application. Since then the same French Court has issued an additional Seizure Order for the

assets seized pursuant to the California State court's warrant in connection with and around the

time of Fabrice Touil's arrest3 in California on July 19, 2016.

        Since the facts in support of the instant application are identical to those in the 2016

Application, the United States submits this brief application along with a copy of the previous

more detailed application filed with this Court. See 2016 Application attached hereto as Exhibit

2. The French Seizure Order sought for enforcement through this application affects no new

person, but simply covers newly-discovered U.S. assets owned by Fabrice Touil.

        According to the French authorities, the proceeds of Fabrice Touil's frauds are estimated



3 Fabrice Touil was arrested on June 19, 2016, by U.S. law enforcement agents, at his home in
Beverly Hills, California. He waived his rights to challenge his extradition and was ordered
extradited to France by the U.S. District Court for the Central District of California on July 26,
2016. He was transported to France on August 3, 2016, to face charges of fraud and money
laundering. Richard Touil is a fugitive and is suspected by French authorities to be living in
Israel.
        Case 1:18-mc-00141-CKK Document 1 Filed 10/15/18 Page 6 of 17




to be approximately € 30 million (or approximately $34.5 million USD). If Fabrice Touil is

ultimately convicted in France, the entire criminal proceeds would be subject forfeiture under

French law. The total value of assets identified and restrained by France, including those already

restrained and sought for seizure in the United States, is significantly less than € 30 million, so

enforcement of this order against assets remaining in the United States will not result in seizures

of assets in excess of legal limits. The United States seeks to enforce the March 14th French

Order against only the subset of restrained assets listed below:

       Assets Against which the United, State Seeks to Enforce the March 14, 2017 Order:

    1. One bag of foreign currency seized on July 19, 2016, by federal agents at Fabrice Touil's
       residence located at 2666 Hutton Drive, Beverly Hills, California 90210, on the day of
       his arrest, numbered A402376.

    2. $108,215.00 in U.S. currency at the Los Angeles Sheriffs Trust Fund Account at Bank of
       America, Account Number xxxxxx-0346.

    3. On     ------ - . --- -- --   - .. _                                             ,._.
                      -          .'VehieleJ.dentification' -0
                                                          _        •




             Make: Bentley Sedan   SCBI3B7ZH7DC01 8393   7ECG761
              Model: Mulsanne
                Color: Black
                 Year: 2013


    4. One vehicle owned or controlled by Fabrice Touil described as:


             • Make: Mercedes             WDDUO8C130EA026                   18062V1
                Model: S550
                Color: Black
                 Year: 2014


    5. On     -----       ---- --
                               ,    .,
                      -     .•,•Vehicle_Identification                 -- ,Licene-
                                  _    , _            ,--_     •        - ...
              Make: Range Rover         SALGS2EF'XDA100536                  7BPG077
                Color: Black

                                                  6
        Case 1:18-mc-00141-CKK Document 1 Filed 10/15/18 Page 7 of 17




                 Year: 2013


   6. One vehicle owned or controlled by Fabrice Touil, or its cash equivalent, described as:
                                 ,
                       ti     ,      .             , '-'-- License
                                          - Identification
                                   --7,Vehicle
                          ,      - ,.:• : Nber4- -                 ,
              Make: Ferrari _        ZFE65LJA0A0173721               6YF11239
            Model: California
               Color: Black
                Year: 2010


   7. Twenty-five watches owned or controlled by Fabrice Touil, seized on July 19, 2016, by
      federal agents at Fabrice Touil's residence located at 2666 Hutton Drive, Beverly Hills,
      California 90210, on the day of his arrest, and further described as:

                           Watch 1                Men's Rolex Daytona, white
                                                             metal
                           Watch 2                Men's Rolex Daytona, white
                                                             metal
                           Watch 3                  Men's l3ulgari Diagono
                                                   Professional, yellow metal
                           Watch 4                Men's Rolex Daytona, yellow
                                                             metal
                           Watch 5                  Men's Audemars Piguet
                                                    Royal Oak, white metal
                           Watch 6                Men's Rolex Daytona, yellow
                                                             metal
                           Watch 7                  Men's Audemars Piguet
                                                           Royal Oak
                                                         Color: Copper
                           Watch 8                   Men's Patek Philippe
                                                      Geneve,
                                                         ,     white metal
                           Watch 9                 Men's Rolex Sky Dweller,
                                                           white metal
                          Watch 10                 Men's Rolex-Oyster, white
                                                             metal
                          Watch 11                Men's Rolex Oyster, yellow


4 The English translation of the French seizure order misstates the VIN for this asset as
"ZFF65LJADA0173721." The original French Seizure Order is controlling, which correctly
states the VIN as "ZFF65LJA0A0173721." In the alternative, this vehicle is specifically
identified by its license plate in the French Court's March 14th order.

                                              7
    Case 1:18-mc-00141-CKK Document 1 Filed 10/15/18 Page 8 of 17




                                                            metal
                       Watch 12                   Men's Bulgari Carbongold
                                                        Color: Black
                       Watch 13                  Men's Rolex Deep Sea, white
                                                     metal, in green box
                       Watch 14                    Men's Audemars Piguet
                                                     Royal Oak Offshore
                                                        Color: Black
                       Watch 15                  Men's Audemars Piguet Pride
                                                  of Argentina, white metal
                       Watch 16                    Men's Audemars Piguet
                                                   Royal Oak, white metal
                       Watch 17                  Men's Rolex Milgauss, white
                                                            metal
                       Watch 18                  Men's Audemars Piguet HNR
                                                        Color: Black
                       Watch 19                  Men's Rolex Yacht Master II,
                                                         white metal
                       Watch 20                   Men's Rolex Sky Dweller,
                                                        yellow metal
                       Watch 21                  Men's Rolex Daytona, white
                                                            metal
                       Watch 22                    Men's Audemars Piguet
                                                     Royal Oak Concept
                                         .              Color: Copper
                       Watch 23                  Men's Audemars Piguet 11NR
                                                        Color: Black
                       Watch 24                  Men's Richard Mille RM035
                                                       with black case
                                                        Color: Black
                       Watch 25                    Men's Andemars Piguet
                                                         Millenary
                                                        Color: Black

8. Two pieces of jewelry owned or controlled by Fabrice Touil, seized on July 19, 2016, by
   federal agents at Fabrice Touil's residence located at 2666 Hutton Drive, Beverly Hills,
   California 90210, on the day of his arrest, and further described as one Cartier bracelet
   (white gold with diamonds) and one Cartier bracelet (yellow gold with diamonds).

   Additional Assets Restrained in the French Court's March 14, 2017 Order But Not
   Included in the Proposed Order:

   1. All funds from the following accounts owned or controlled by Fabrice Touil at Bank



                                             8
        Case 1:18-mc-00141-CKK Document 1 Filed 10/15/18 Page 9 of 17




           of America, N.A.,5 :

           A.   xxxxxx2295 held by Fabrice Touil
           B.   xxxxxx2210 held by Fabrice Touil
           C.   xxxxxx6046 held by Real Estate 26 Investments LLC
           D.   xxxxxx5458 held by Emett9 LLC

       2. All the funds from the following accounts owned or controlled by Fabrice Touil at
           Wells Fargo Bank, N.A.,

           A. xxxxxx7411 held by Fabrice Touil
           B. xxxxxx2810 held by Limousines 26 Express LLC6
           C. xxxxxx2992 held by Limousines 26 Express LLC

       3. An Apple Watch, white metal, with brown Hermes band having serial no.
           FH7QCCYXOR81 7.
                                                                                         th
       The United States advises this court that it does not seek to enforce the March 14 French

Court's Order against the funds formerly maintained at the above-referenced accounts at Bank of

America and Wells Fargo Bank and the Apple Watch described above, identified in the French

order because they are no longer in the United States.

IV.    LEGAL AUTHORITY
       Pursuant to 28 U.S.C. § 2467(d)(3), federal courts are authorized to issue orders to

preserve property during the pendency of foreign forfeiture proceedings until receipt of an

enforceable, final foreign forfeiture or confiscation judgment. See Preserving Foreign Criminal

Assets for Forfeiture Act of 2010, Pub. L. No. 11-342, 124 Stat. 3607 (codified as amended in 28




'These bank accounts at Bank of America and Wells Fargo Bank in the United States were
already closed and the funds removed prior to the filing of the instant application.

6 Limousines 26 Express LLC is a limited liability company registered under California law. Its
sole manager/member is Fabrice Touil and it shares a naming convention with other companies
known to be controlled by Fabrice Touil such as Real Estate 25 Investments, LLC.

"'According to the LA Sheriffs Office, this item was returned to France as evidence,

                                                9
        Case 1:18-mc-00141-CKK Document 1 Filed 10/15/18 Page 10 of 17




U.S.C. § 2467(d)(3)).8 Section 2467(d)(3)(A) provides:

       [t]o preserve the availability of property subject to civil or criminal forfeiture
       under foreign law, the Government may apply for and the court may issue a
       restraining order at any time before or after the initiation of forfeiture proceedings
       by a foreign nation.

        Section 2467(d)(3)(A) also requires that the U.S. restraining order be issued "consistent

with subparagraphs (A), (C), and (E) of subparagraph [(d)](1) and the procedural due process

protections for a restraining order under section 983(j) of title 18." 28 U.S.C. § 2467(d)(3)(A).

Consequently, the district court may deny enforcement of a foreign restraining order if it finds

that the order was obtained without due process, was issued by a foreign court that lacked subject

matter jurisdiction, or was obtained by fraud. The statute's cross-references to § 983(j) of Title

18 do not require that criminal or civil forfeiture proceedings be filed in the United States to

enforce a foreign court's restraining order, but rather, the foreign criminal or forfeiture

proceedings initiated abroad should comport with U.S. notions of due process. See 28 U.S.C.

§ 2467(d)(3)(A)(ii)(II); see also Luan v. United States, 722 F.3d 388, 394-97 (D.C. Cir. 2013)

(holding that the filing of a foreign civil forfeiture complaint is not required, but that

"applicable" foreign criminal proceedings, sufficient to justify the restraint of assets indefinitely

pending final forfeiture, should entail "procedural due process protections consistent with those

that the filing of an American civil forfeiture complaint" would have afforded). In line with

analogous procedures in a domestic civil or criminal forfeiture proceeding under 18 U.S.C.

§ 983(j), U.S. courts may issue orders appropriate to preserve property during the pendency of

foreign criminal or forfeiture proceedings.




8 The statute now clearly authorizes courts to issue a restraining order "at any time before or
after the initiation of forfeiture proceedings by a foreign nation." 28 U.S.C. § 2467(d)(3)(A)(i)
(2012).
                                                  10
        Case 1:18-mc-00141-CKK Document 1 Filed 10/15/18 Page 11 of 17




        Certification by the U.S. Attorney General or her authorized designee that enforcement of

the foreign restraining order is in the "interest of justice" is a prerequisite for enforcement of a

foreign order. See 28 U.S.C. § 2467(b)(2). On May 9, 2006, the Attorney General delegated

authority for the certification of orders under this provision to the Assistant Attorney General for

the Criminal Division. See Exhibit 3, DOJ Order No. 2820-2006. The AAG's determination is

not subject to judicial review. See 28 U.S.C. § 2467(d)(3)(B)(ii) and § 2467(b)(2).

V. DISCUSSION

       A.       The French Seizure Order Meets the Requirements For Enforcement Under
                 2167(d)(3)(4)

        Section 2467 sets forth the following criteria that are relevant in considering a request for

enforcement of a foreign restraining order: (1) whether the United States and the foreign nation

seeking enforcement of the order are parties to a formal, international agreement providing for

mutual forfeiture assistance, § 2467(a)(1); (2) whether the Attorney General has determined it

would be in the interest of justice to certify the order for enforcement, § 2467(b)(2); (3) whether

the foreign order was issued consistent with due process, § 2467(d)(3)(A)(ii)(I); (4) whether the

foreign court had subject matter jurisdiction to issue the restraint, id.; and (5) whether there is any

reason to believe the foreign order was obtained by fraud, id.9 For the same reasons that were

outlined in the prior application attached as Exhibit 2, and as set forth below, the requirements for

enforcement of the March 14th French Seizure Order are met. Therefore, entry of the proposed



9 See In re Restraint of All Assets Contained or Formerly Contained in Certain Investment
Accounts at UBS Fin. Servs., Inc., 86Q F. Supp. 2d 32, 42 (D.D.C. 2012) (asserting that in
considering an application for a restraining order under § 2467(d)(3), a "district court should begin
with the premise that the foreign proceedings or procedures are in fact compatible with due
process"). An affected party may appear in this proceeding to challenge any U.S. restraining order
issued as a result of this application by making an affirmative showing that the foreign order or
process were defective.

                                                  11
        Case 1:18-mc-00141-CKK Document 1 Filed 10/15/18 Page 12 of 17




anticipatory U.S. restraining order is both necessary and appropriate to preserve the property for

eventual forfeiture in France.

               1. Agreement on Forfeiture Assistance

       First, the U.S. and France are parties to a Mutual Legal Assistance Treaty that entered

into force on December 10, 1998. Under article 11 of that Treaty, the United States is obligated

to assist France in forfeiture matters, including by taking protective measures to immobilize

suspected criminal proceeds and instrumentalities.

               2. Attorney General Certification

       Second, the March 14, 2017 French Seizure Order was certified by the Acting Assistant

Attorney General on December 20, 2017. The AAQ, in certifying the orders, acknowledged that

he has considered the facts of the case, the foreign law, the applicable U.S. law, and the

circumstances of the judiciary from where the order came, and has concluded that enforcement

of the foreign restraining orders, pursuant to 28 U.S.C. § 2467, is "in the interest of justice." See

    1, AAG Certification.

               3. Due Process

       Third, the French Seizure Order dated March 14, 2017, was issued consistent with due

process. According to the French Code of Criminal Procedure, art. 706-148, the Orders must be

communicated to the owners of the affected properties after they are executed. See the 2016

Application, 1:16-mc-01612, Doe. 2 at 14. Art. 706-148 authorizes an appeal against any order

to be brought within ten days of notification, which would not have the effect of suspending the

order, but would allow the challenger (the owner or a third party) to access the exhibits related to

the Orders and to be heard by the investigating chamber. Id. at 14-15. This Order concerns only

the property owned or controlled by Fabrice Touil, and seized in connection with Fabrice Touil's


                                                 12
        Case 1:18-mc-00141-CKK Document 1 Filed 10/15/18 Page 13 of 17




arrest in California. Fabrice waived extradition and has been already extradited back to France

to stand trial, and therefore received actual notice of the seizure. His counsel have filed the

motion for return of property with the California State court that issued the seizure warrant for

the property which is the subject of this application. The French authorities have advised us that

the trial of Mr. Fabrice in which he participated in person has been concluded and that a verdict

is expected in late February 2019. Accordingly, we infer that Fabrice Touil has received notice

of the French Court's order but in any case he will receive notice of the French order and this

Court's order issued by the United States, if this Court enters the proposed order.

        In addition, as stated in the prior application, under French Penal Code, art. 131-21-9,

confiscation of criminal proceeds and property of corresponding value (similar to the "substitute

assets" forfeiture theory in the United States) under French law may be ordered for offenSes

punishable by at least one year in prison, and the confiscation can affect all property owned by

the convicted person. Id. at 15. Pursuant to French Penal Code, art. 324-9-12 & 324-9-8, the

penalty for money laundering—one of the charges against Fabrice—includes "confiscation of

some or all of the property of the convicted person, of whatever type, movable or immovable,

whether jointly or separately owned" and "confiscation of the object which is the product of [the

offense]." Id French Penal Code, arts 313-7-4 and 131-21-3 authorize similar forfeiture

authority for a VAT fraud conviction. Id.

               4. Subject Matter Jurisdiction

                       Fourth, French authorities have represented that the Court of Appeals of

Paris, Court of High Instance, is the proper authority to issue the March 14, 2017 Seizure Order

because it is the Court to which the judge in charge of the investigation in this matter is attached,

and a conspiracy investigation in France can be carried out wherever one or more material actions


                                                 13
        Case 1:18-mc-00141-CKK Document 1 Filed 10/15/18 Page 14 of 17




of the conspiracy took place. Here, numerous acts of the organized gang took place in Paris.5.

Absence of Fraud

        Fifth, taking into account the presumption of regularity in foreign proceedings and the

facts known to the United States, there is no reason to believe that March 14, 2017 French

Seizure Order was obtained by fraud on the part of French authorities. Accordingly, the five

criteria pertinent in considering an application to enforce and register a foreign restraining order

are satisfied.

        B.       Dual Forfeitability Is Satisfied.

        In an application to enforce a foreign restraining order (as opposed to a final judgment),

the United States, on a plain reading of the statute, may not need to show that the criminal

conduct supporting the foreign restraining order would also give rise to forfeiture if it had been

committed in in this country. See 28 U.S.C. § 2467(a)(2)(A) (defining "forfeiture or confiscation

judgments" in such a way that requires a showing of dual forfeitability); § 2467(d)(3)(A)(ii)(I)

and (d)(3)(B)(ii) (setting out the procedures for enforcement of a foreign restraining order with

no mention of, nor cross-reference to, the subsection of the statute concerned with dual

forfeitability). In the published decisions of this Court, one judge has applied the requirement

without discussion, and another declined to resolve the question of whether dual forfeitability

must be demonstrated by the United States at the restraint phase. Compare In re Seizure of

Approx. $12,116,153.14 and Accrued Interest in US. Currency, 903 F. Supp. 2d 19, 30 (D.D.C.

Nov. 9, 2012) (stating that dual forfeitability is required when enforcing a foreign restraining

order and deciding that the United States satisfied the requirement), with In re Restraint of

Certain Investment Accounts at UBS Fin. Servs., Inc., 860 F. Supp. 2d 32, 41 (D.D.C. May 17,

2012) ("[Section 2467(d)(3)] does not expressly incorporate the dual forfeiture requirement that



                                                     14
         Case 1:18-mc-00141-CKK Document 1 Filed 10/15/18 Page 15 of 17




 applies to final orders of forfeiture. . . however, the Court need not resolve the question . . .

 because, even assuming its applicability, it is satisfied in this case"). As a practical matter, the

 United States acknowledges that dual forfeitability may become relevant if and when France

 asks the United States to enforce a confiscation judgment and the United States applies to

 enforce such a final judgment.

         Here, dual forfeitability would be satisfied. If Fabrice Touil's criminal conduct had

 occurred in the United States, he could be charged with identity theft or fraud, under, for

 example, 18 U.S.C. § 1028(a)(7) (criminalizing the knowing transfer, possession or use "without

 lawful authority, a means of identification of another person with the intent to commit, or to aid

•or abet, or in connection with, any unlawful activity that constitutes a violation of Federal law").

 Fabrice Touil's criminal conduct charged under French law, could also constitute wire fraud

 under 18 U.S.C. § 1343, or interstate or foreign transportation of more than $5,000 taken by

 fraud under 18 U.S.C. § 2314, and money laundering under 18 U.S.C. §§ 1956 or 1957. Fabrice

 could also be charged in the United States with bank fraud because he knowingly executed a "a

scheme or artifice to defraud a financial institution or to obtain any of the moneys, funds, credits,

assets, securities, or other property owned by, or under the custody or control of, a financial

institution, by means of false or fraudulent pretenses, representations, or promiks." See 18

U.S.C. § 1344. Each of these offenses are specified unlawful activities for the purposes of the

money laundering statutes, which carry their own forfeiture authority as described above, and

both statutes also have independent forfeiture authority. See 18 U.S.C. § 981(a)(1)(C) (civil

forfeiture of any property which constitutes or is derived from proceeds traceable to an identity

theft or bank fraud violation); § 982(a)(2)(A)-(B) (criminal forfeiture of any property

constituting or derived from proceeds obtained as the result of a violation of either statute). Any


                                                 15
         Case 1:18-mc-00141-CKK Document 1 Filed 10/15/18 Page 16 of 17




property involved in a violation of 18 U.S.C. § 1956 or 1957 is also subject to forfeiture pursuant

to 18 U.S.0 §§982(a)(1) and 981(a)(1)(A).

        C.      This Court Should Act to Enforce the French Restraining Orders by Issuing a
                Restraining Order in a Manner Consistent with 1.8       § 983(j)(1).

        The March 14, 2017 Seizure Order entered by the Court of Appeals of Paris, Court of

High Instance, reflects the intention of the Government of France to seek asset forfeiture should

the criminal case against Fabrice Touil result in conviction. Thus, the United States, in

accordance with its treaty obligations, seeks to guarantee the effectiveness of any future

confiscation order against the suspects' U.S. assets.

        Applying the language of § 2467(d)(3)(A) and structure under 18 U.S.C.

§ 983(j)(1)(A), this Court possesses the authority to issue an order—consistent with the French

Seizure Order—to "preserve the availability of property. . . subject to forfeiture" for the duration

of the foreign criminal and confiscation proceedings. See 28 U.S.C. § 2467(d)(3)(A) (specifying

that the district court may enter a restraining order at any time before or after the initiation of

foreign forfeiture proceedings). As such, this Court should recognize the Seizure Order issued

by the Court of Appeals of Paris, Court of High Instance, France and enforce it by its terms.

VI CONCLUSION

       For the reasons set forth above, the United States respectfully requests that this Court

enforce the attached French Seizure Order, consistent with United States' obligations under the

bilateral treaty, by entering the attached proposed restraining order pursuant to this Court's

authority under 28 U.S.C. §§ 2467(d)(3)(A), (d)(3)(B)(ii) and 18 U.S.C. § 983(j)(1)(A) which

provides it will become effective when and if the California State court relinquishes its

jurisdiction over the assets. The United States will promptly provide those individuals and

entities affected by this Court's order, including, but not limited to, the French defendants and

                                                 16
        Case 1:18-mc-00141-CKK Document 1 Filed 10/15/18 Page 17 of 17




the parties in the state action, with notice of this proceeding and a copy of the both U.S. and

French orders.



                                               Deborah Connor, Chief
                                               Money Laundering and Asset Recovery Section
                                               Criminal Division
                                               United States Department of Justice




                                         By:
                                                      Y K. UTLER
                                                I Ternational Unit, Chief
                                                mary.butler@usdoj.gov
                                                JENNIFER WALLIS
                                                Trial Attorney
                                                jennifq.vvallis@tisdoj.gov
                                               -U.S. Department of Justice
                                               Criminal Division
                                               Money Laundering and Asset Recovery Section
                                               1400 New York Avenue, N.W., 10100
                                               Washington, D.C. 20530
                                               Telephone: (202) 514-1263


                                               Attorneys for Applicant
                                               UNITED STATES OF AMERICA




                                                17
